bNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted Claim 35 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
•	the inventions have acquired a separate status in the art in view of their different classification
•	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions of Group I (Claims 16-34; directed to an apparatus) and Group II (Claim 35; directed to a method) are distinct because these inventions require different areas of search. For instance, Claim 35 would require additional search into B33Y30/00.  There would be a search burden presented on the examiner because the method claim would require that the material worked upon be searched; thus, there is a search burden. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 35 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:   
In Claim 16 Line(s) 4, the limitation “the conveying element operable to convey" will be read as "one endless band-, belt-, chain-, or bucket wheel-arrangement" as is supported by the specification (Page(s) 3 Paragraph(s) 4).  Likewise, the recitations in Claim 16 Line(s) 4, Claim 16 Line(s) 11, Claim 17 Line(s) 1, Claim 17 Line(s) 2, Claim 20 Line(s) 2, Claim 21 Line(s) 3, Claim 23 
In Claim 16 Line(s) 7, the limitation “recoating element operable to apply" will be read as "a recoating blade" as is supported by the specification (Page(s) 4 Paragraph(s) 4).  Likewise, the recitations in Claim 16 Line(s) 7 and Claim 34 Line(s) 2 in regards to this generic placeholder will be treated similarly. 
In Claim 19 Line(s) 2, the limitation “containing element disposed above" will be read as "a build material receiving space… defined by walls of the containing element" as is supported by the specification (Page(s) 7 Paragraph(s) 2).  Likewise, the recitations in Claim 20 Line(s) 1, Claim 21 Line(s) 1, Claim 21 Line(s) 2, Claim 23 Line(s) 1-2, Claim 25 Line(s) 1, Claim 25 Line(s) 3, Claim 25 Line(s) 5, and Claim 33 Line(s) 6 in regards to this generic placeholder will be treated similarly. 
In Claim 16 Line(s), the limitation “build material conveying unit comprising" will be read as "at least one particularly band or belt-like conveying element" as is supported by the specification (Page(s) 10 Paragraph(s) 3).  Likewise, the recitations in Claim 18 Line(s) 1, Claim 19 Line(s) 2, Claim 19 Line(s) 3, and Claim 33 Line(s) 3 regards to this generic placeholder will be treated similarly. 
In Claim 16 Line(s) 7, the limitation “a recoating unit comprising" will be read as "a drive or motor" as is supported by the specification (Page(s) 4 Paragraph(s) 3)
In Claim 19 Line(s) 2, the limitation “build material containing unit comprising" will be read as "a container-like" as is supported by the specification (Page(s) 7 Paragraph(s) 2).  Likewise, the recitations in Claim 19 Line(s) 3, Clam 33 Line(s) 6, and Claim 33 Line(s) 7 in regards to this generic placeholder will be treated similarly. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is “vague and indefinite” because the meaning of the limitation, “band-line”, is unclear to a skilled artisan. Specifically, the recitation, “a band-line conveying element”, is ambiguous because it does not clearly and precisely define the metes and bounds of the claimed invention. It is unclear as to whether the structure has band-like or line-like qualities. See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”. For the purpose of examination, the term “band-line” will be interpreted “band-like” as is supported by the specification (Page(s) 3 Paragraph(s) 4).
Claim 29 provide insufficient antecedent basis for the limitations of these claims. The particular limitations in question are outlined below:
Claim 29 recites the limitation “the or an conveying element” in Line(s) 2. Claim 29 is dependent on Claim 16, and Claim 16 does not require a “the or conveying element”. Thus, the recitation of Claim 29 to “the or conveying element” is unclear. For the purpose of examination, the limitation will be interpreted as “a single conveying element”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 16-34 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by KLEIN (US-20180207872-A1), hereafter referred to as KLEIN.
Regarding Claim 16, KLEIN teaches an apparatus for additively manufacturing three-dimensional objects (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02. ),
the apparatus comprising:
a build material application device (three-dimensional printer 2, Figure(s) 1 and Paragraph(s) 0034),
comprising:
a build material conveying unit (see where the conveyor belt support system 26 has a motor system, Paragraph(s) 0036 and Figure(s) 3/4) comprising a conveying element (conveyor belt 24, Figure(s) 3/4 and Paragraph(s) 0036),
the conveying element operable to convey a build material along a build material conveying path above a build plane of the apparatus (see the arrow 46 forms a powder curtain that is deflected by the powder deflector 40, Figure(s) 2-4 and Paragraph(s) 0036); and
a recoating unit (see the recoater includes a roller 54 driven by a supporting drive and a positioning mechanism 56, Figure(s) 5 and Paragraph(s) 0037) comprising a recoating element (roller 54, Figure(s) 5 and Paragraph(s) 0037),
the recoating element operable to apply an amount of build material to the build plane (see where the roller or doctor blade is adapted to level out the powder that is on the powder bed, Paragraph(s) 0012. The examiner considers the limitation “build material” to be immaterial to patentability. See MPEP 2115. This interpretation will be applied throughout this office action.),
thereby forming a build material layer to be selectively irradiated and consolidated by an energy beam (see where the invention is to be used in powder-based three-dimensional printers including electron beam melting three-dimensional printers, Paragraph(s) 0002; and see where the movable printing device 8 imparts the image of a slice of the article to be printed by selectively printing a binder, Paragraph(s) 0034 and Figure(s) 1; and see where the roller or doctor blade is adapted to level out the powder that is on the powder bed, Paragraph(s) 0012.);
wherein a length of the build material conveying path is variable such that an amount of the build material conveyable or conveyed by the conveying element can be varied (see where the gap between the conveyor belt top side 104 and top edge can be adjusted by making the vertical position of the conveyor belt or powder reservoir adjustable, Paragraph(s) 0042 and Figure(s) 1-10. The examiner considers that the word “or” requires that only one limitation must be met. This interpretation will be applied throughout this office action.). 
Regarding Claim 17, KLEIN teaches the apparatus,
wherein the conveying element comprises a belt-like conveying element (see where the recoater has a conveyor belt 24, Figure(s) 2/4 and Paragraph(s) 0035).
Regarding Claim 18, KLEIN teaches the apparatus,
wherein the build material conveying unit is disposed above the build plane of the apparatus (see where the recoater 6 is above the powder bed 4, Figure(s) 1 and Paragraph(s) 0034). 
Regarding Claim 19, KLEIN teaches the apparatus,
comprising:
a build material containing unit comprising a containing element disposed above the build material conveying unit (see the reservoir 22, Figure(s) 2/4 and Paragraph(s) 0035)
the build material containing unit configured to supply the build material to the build material conveying unit (see where the recoater has a reservoir 22 that contains a build powder that is selectively dispensed during the layer forming process, Figure(s) 2/4 and Paragraph(s) 0035). 
Regarding Claim 20, KLEIN teaches the apparatus,
wherein the containing element in disposed above the conveying element (see where the reservoir 22 is above the conveyor belt 24, Figure(s) 2/4 and Paragraph(s) 0035). 
Regarding Claim 21, KLEIN teaches the apparatus,
wherein the containing element comprises a build material outlet through which build material is dispensable from the containing element to a conveying surface of the conveying element (see the bottom opening 32 is open communication with the conveyor belt 24 for dispensing build powder, Figure(s) 34 and Paragraph(s) 0036). 
Regarding Claim 22, KLEIN teaches the apparatus,
wherein the build material outlet comprises an unobstructed opening in the containing element (see the bottom opening 32 is open communication with the conveyor belt 24 for dispensing build powder, Figure(s) 34 and Paragraph(s) 0036).
Regarding Claim 23, KLEIN teaches the apparatus,
wherein a distance between the containing element and the conveying element is less than 10 millimeters (see where the gate 50 may be fixed but is preferably adjustable to control the gap between the bottom of the gate 50 and the top side 44 of the conveyor belt 24 to control the thickness of the powder layer being conveyed by the conveyor belt 24, Figure(s) 2-4 and Paragraph(s) 0036 and Paragraph(s) 0042. The examiner considers that because this is adjustable, the apparatus is capable of maintaining a distance of less than 10 millimeters). 
Regarding Claim 24, KLEIN
wherein a distance between the build material outlet and the conveying surface of the conveying element is less than 1 millimeter (see where the gate 50 may be fixed but is preferably adjustable to control the gap between the bottom of the gate 50 and the top side 44 of the conveyor belt 24 to control the thickness of the powder layer being conveyed by the conveyor belt 24, Figure(s) 2-4 and Paragraph(s) 0036 and Paragraph(s) 0042. The examiner considers that because this is adjustable, the apparatus is capable of maintaining a distance of less than 1 millimeters).
Regarding Claim 25, KLEIN teaches the apparatus,
wherein the containing element is moveably supported relative to the conveying element,
or wherein the conveying element is moveably supported relative to the containing element (see where the height of the gap 110 between the conveyor belt top side 104 and the top edge can be adjusted by making the vertical position of the conveyor belt and/or the powder reservoir adjustable in relation to one another, Paragraph(s) 0042) and
wherein a distance between a loading portion of the conveying element and an unloading portion of the conveying element is adjustable by moving the conveying element or by moving the containing element (see where the height of the gap 110 between the conveyor belt top side 104 and the top edge can be adjusted by making the vertical position of the conveyor belt and/or the powder reservoir adjustable in relation to one another, Paragraph(s) 0042).
Regarding Claim 26, KLEIN teaches the apparatus,
comprising:
a control device configured to control a conveying motion of the conveying element (see the three-dimensional printer 2 with the controllably moveable recoater and printing device, Paragraph(s) 0034 and Figure(s) 1),
wherein the conveying motion comprises:
a conveying speed (see where the conveyor belt 24 moves at a controlled speed, Paragraph(s) 0040).
Regarding Claim 27, KLEIN teaches the apparatus,
wherein the control device is configured to control the conveying motion based at least in part on a motion of the recoating element relative to the conveying element or a position of the recoating element relative to the conveying element (see where the height of the gap 110 between the conveyor belt top side 104 and the top edge can be adjusted by making the vertical position of the conveyor belt and/or the powder reservoir adjustable in relation to one another, Paragraph(s) 0042).
Regarding Claim 28, KLEIN teaches the apparatus,
comprising:
a process chamber (see the elements of three-dimensional printer 2 above build plane 4, Figure(s) 1),
wherein the conveying element is supported stationary in the process chamber (see where the powder reservoir can be stationery, Paragraph(s) 0005). 
Regarding Claim 29, KLEIN teaches the apparatus,
wherein the or conveying element is moveably supported relative to the build plane (see where the recoater has a carriage adapted to move across a substrate or an existing powder bed, Paragraph(s) 0010)
wherein movement of the conveying element is synchronized with a motion of the recoating element relative to the build plane (see where the recoater may be controllably moved by one or more drive mechanizms that are external to the recoater, integral to the recoater to move the recoater in a direction, Paragraph(s) 0035 and Figure(s) 2). 
Regarding Claim 31, KLEIN teaches the apparatus,
comprising:
a plurality of conveying elements (see where there are multiple downwardly inclined conveyor sections, Paragraph(s) 0051),
the plurality of conveying elements comprising a first conveying element disposed at a first vertical position and a second conveying element disposed at a second vertical position (The examiner considers that if these conveyor sections are disposed downwardly, they are vertically stacked.),
the first vertical position being above the second vertical position (The examiner considers that are multiple downwardly inclined conveyor sections, there is a first vertical position and a second vertical position),
wherein build material conveyed by the first conveying element is conveyable onto a conveying surface of the second conveying element (The examiner considers that these are in series because there are multiple conveyor sections, Paragraph(s) 0051). 
Regarding Claim 33, KLEIN teaches a build material application device for an apparatus for additively manufacturing three-dimensional objects,
the build material application device comprising:
a build material conveying unit (see where the conveyor belt support system 26 has a motor system, Paragraph(s) 0036 and Figure(s) 3/4) comprising a conveying element (conveyor belt 24, Figure(s) 3/4 and Paragraph(s) 0036)
the conveying element operable to convey a build material along a build material conveying path above a build plane of the apparatus (see the arrow 46 forms a powder curtain that is deflected by the powder deflector 40, Figure(s) 2-4 and Paragraph(s) 0036); and
a build material containing unit comprising a containing element disposed above the build material conveying unit (see the reservoir 22, Figure(s) 2/4 and Paragraph(s) 0035),
the build material containing unit configured to supply the build material to the build material conveying unit (see where the recoater has a reservoir 22 that contains a build powder that is selectively dispensed during the layer forming process, Figure(s) 2/4 and Paragraph(s) 0035),
wherein a length of the build material conveying path is variable such that an amount of the build material conveyable or conveyed by the conveying element can be varied (see where the gap between the conveyor belt top side 104 and top edge can be adjusted by making the vertical position of the conveyor belt or powder reservoir adjustable, Paragraph(s) 0042 and Figure(s) 1-10.).
Regarding Claim 34, KLEIN teaches the build material application device,
comprising:
a recoating unit (see the recoater includes a roller 54 driven by a supporting drive and a positioning mechanism 56, Figure(s) 5 and Paragraph(s) 0037) comprising a recoating element (roller 54, Figure(s) 5 and Paragraph(s) 0037),
the recoating element operable to apply an amount of build material to the build plane (see where the roller or doctor blade is adapted to level out the powder that is on the powder bed, Paragraph(s) 0012. The examiner considers the limitation “build material” to be immaterial to patentability. See MPEP 2115. This interpretation will be applied throughout this office action.),
thereby forming a build material layer to be selectively irradiated and consolidated by an energy beam (see where the invention is to be used in powder-based three-dimensional printers including electron beam melting three-dimensional printers, Paragraph(s) 0002).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 30 and 32 are rejected under 35 U.S.C § 103 as being unpatentable over KLEIN, in view of HAYASHI (WO-2019074107-A1; US-20200391439-A1 will be used as the English Translation); hereinafter referred to as HAYASHI.  
Regarding Claim 30, KLEIN teaches the apparatus,
comprising:
a plurality of conveying elements (see where there are multiple downwardly conveyor sections, Paragraph(s) 0051)
However, KLEIN does not teach: 
the plurality of conveying elements comprising a first conveying element disposed at a first lateral side of the build plane and a second conveying element disposed at a second lateral side of the build plane. 
HAYASHI teaches a powder application device utilizing a plurality of conveyor elements with application units (Figure(s) 1 and abstract).
the plurality of conveying elements comprising a first conveying element disposed at a first lateral side of the build plane and a second conveying element disposed at a second lateral side of the build plane (see both conveyance devices 41 on opposite sides of the build plate 31, Figure(s) 1)
The following is a quotation from MPEP 2144.04 which forms the basis for all legal precedent as a source of supporting rationale in this Office action. In this instance, the facts in the legal decision are sufficiently similar to those in the instant application; thus, the examiner may use the rationale used by the court. The examples directed to various common practices which the court has held as to require only ordinary skill in the art and hence are considered routine expedients are discussed below:
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2114.04 VI. B. titled “Duplication of Parts”. 

KLEIN discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the conveyor belt, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the conveyor belt for the purpose of improved recycling efficiency. Further in support of this obviousness rejection, HAYASHI teaches that the duplication of a conveyor belt and hopper is common in the art of powder application devices (see both conveyance devices 41 on opposite sides of the build plate 31, Figure(s) 1).
Regarding Claim 32, KLEIN teaches the apparatus; however, KLEIN does not teach: 
wherein the first conveying element is configured to convey a first build material and the second conveying element is configured to convey a second build material
the first build material and the second build material differing from one another at least in respect of a chemical parameter or a physical parameter (The examiner considers the limitation “the first build material and the second build material differing from one another… physical parameter” to be immaterial to patentability. See MPEP 2115.) 
HAYASHI teaches a powder application device utilizing a plurality of conveyor elements with application units (Figure(s) 1 and abstract).
wherein the first conveying element is configured to convey a first build material and the second conveying element is configured to convey a second build material (Because the invention of HAYASHI teaches a plurality of conveying elements, the invention is capable of conveying two build materials because each conveyor system has a hopper. The examiner considers this limitation “configured to convey a first build material…. second build material” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.)
KLEIN discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the conveyor belt, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the conveyor belt for the purpose of improved recycling efficiency. Further in support of this obviousness rejection, HAYASHI teaches that the duplication of a conveyor belt and hopper is common in the art of powder application devices (see both conveyance devices 41 on opposite sides of the build plate 31, Figure(s) 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PFEIFER (US-20040173946-A1) teaches the build material application device (11) , build material conveying unit (3), conveying element (3), build material conveying path (see from 2 to 4 on 3), build plane (10), recoating unit (1), recoating element (2 and 9), energy beam (7), length of build material conveying path, band-like conveying element (3), belt-like conveying element (3), containing element (1), build material outlet (see bottom of 1), containing element is moveably supported (see where the dispensing gap is formed by limiting the surface of the powder container and the powder conveyor unit, Paragraph(s) 0067), control device (control device, abstract), process chamber (see all elements of Figure(s) 1)
BULLER (US-20180141126-A1) teaches the build material application device (see all elements of Figure(s) 4), build material conveying unit (414), conveying element (414), build material conveying path (see the arc of 414), build plane (411), recoating unit (401) , recoating element (403), energy beam (406), length of build material conveying path (see the arc around 414), band-like conveying element (1473), belt-like conveying element (1473), containing element (401), build material outlet (402), containing element is moveably supported (see where the layer dispensing mechanism may travel in a horizontal direction or vertical and or angular position, Paragraph(s) 0319), conveying element is moveably supported (see where the layer dispensing mechanism may travel in a horizontal direction or vertical and or angular position, Paragraph(s) 0319), control device (controller, Paragraph(s) 0293), process chamber (see all elements of Figure(s) 4), plurality of conveying elements (414 or 413), second conveying element below the first conveying element (see where 413 is below 414, Figure(s) 4).
KLEIN (US-20180207872-A1) teaches the build material application device (see all elements of Figure(s) 4), build material conveying unit (42), conveying element (42), build material conveying path (46), build plane (4), recoating unit (50 and 22), recoating element (50), energy beam (see where this powder application system is used in electron beam melting or selective laser sintering which inherently has an energy beam, Paragraph(s) 0002), length of build material conveying path (46), belt-like conveying element (belt, abstract), containing element (22), build material outlet (32), containing element is moveably supported (Paragraph(s) 0013 and 0034), conveying element is moveably supported (Paragraph(s) 0013), control device, process chamber (carriage, Paragraph(s) 0010).
HAYASHI (WO-2019074107-A1; US-20200391439-A1 will be used as the English Translation) teaches the build material application device (40 and all elements in Figure(s) 1 and 2), build material conveying unit (41), conveying element (41), build material conveying (see the arrows in Figure(s) 1), build plane (31), recoating unit, recoating element, energy beam (21), length of build material conveying path (see the arrows in Figure(s) 1), band-like conveying element (40), belt-like conveying element (40), containing element (34), build material outlet (35), containing element is moveably supported (Paragraph(s) 0020), conveying element is moveably supported (45, Paragraph(s) 0061 and 0069), control device (4), process chamber (3), plurality of conveying elements (see both 41).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743